FILED
                            NOT FOR PUBLICATION                               AUG 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50118

               Plaintiff-Appellee,               D.C. No. 3:10-cr-03659-JAH

 v.
                                                 MEMORANDUM*
ALFREDO RAMIREZ-ESQUIVEL,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Alfredo Ramirez-Esquivel appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his third revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez-Esquivel contends that the district court procedurally erred by

imposing an above-Guidelines sentence without explaining why a within-

Guidelines sentence was insufficient or acknowledging that the sentence exceeded

the Guidelines range. He also argues that the court procedurally erred by failing to

address his arguments that his anxiety prevented him from complying with his

supervised release conditions and that a short sentence was warranted so that he

could accept a job promotion that had been offered to him. Ramirez-Esquivel’s

arguments are without merit. The district court correctly calculated the Guidelines

range as 3-9 months, but explained that a 12-month sentence was warranted,

despite the mitigating arguments asserted by Ramirez-Esquivel, in light of the

severity of Ramirez-Esquivel’s breach of the court’s trust. The court adequately

responded to Ramirez-Esquivel’s mitigating arguments and sufficiently explained

the above-Guidelines sentence. See Rita v. United States, 551 U.S. 338, 357-58

(2007).

      AFFIRMED.




                                         2                                   16-50118